COURT OF APPEALS
                                       EIGHTH DISTRICT OF TEXAS
                                            EL PASO, TEXAS


     JAVIER LINAN, JR.,                                     §
                     Appellant,                             §                 No. 08-21-00002-CR
     v.                                                     §                    Appeal from the
     THE STATE OF TEXAS,                                    §                  266th District Court
                     Appellee.                              §                of Erath County, Texas1

                                                            §                    (TC# CR15071)

                                                            §

                                                JUDGMENT

           The Court has considered this cause on the Appellant’s motion to dismiss the appeal and

concludes the motion should be granted and the appeal should be dismissed. We therefore dismiss

the appeal. We further order this decision be certified below for observance.

           IT IS SO ORDERED THIS 17TH DAY OF FEBRUARY, 2021.


                                                       GINA M. PALAFOX, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.



1
    We hear this case on transfer from the Eleventh Court of Appeals. See TEX.R.APP.P. 41.3.